Citation Nr: 0844446	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-03 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable initial evaluation for 
hypertension. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which granted the veteran's 
claim for service connection for hypertension, and assigned a 
non-compensable initial evaluation, effective December 22, 
2003.
  
Following the issuance of a December 2006 Supplemental 
Statement of the Case (SSOC), the veteran did not submit a 
substantive appeal as to his claim for an evaluation in 
excess of 20 percent for service-connected limited range of 
motion of the right shoulder, status post rotator cuff tear; 
status post acromioplasty, repair of the rotator cuff of the 
right shoulder, or his claim of entitlement to individual 
unemployability.  (See VA Form 9, January 2007.)  As such, 
those matters are not for appellate consideration in this 
decision.


FINDING OF FACT

The veteran's hypertension has not been shown to be 
productive of diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more, nor has there 
been a showing that he has a history of diastolic pressure 
predominantly 100 or more and required the use of continuous 
medication for control.  


CONCLUSION OF LAW

The criteria for a compensable initial evaluation in excess 
of 0 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating claims because VA's VCAA notice 
obligation was satisfied when the RO granted the veteran's 
claim for service connection.  22 Vet. App. 37 (2008).

Nevertheless, the Board does note that a letter dated July 
2006 advised the veteran of the evidence needed to 
substantiate a claim for a higher rating.  He was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence he should provide and what evidence 
should be provided by VA.  The veteran was further advised to 
inform the RO if there was any other evidence or information 
that he felt was pertinent to his claim.  The March 2006 
letter advised the veteran of the criteria for assigning 
appropriate disability ratings and the type of evidence 
considered in assigning a disability rating.  Additionally, 
because notification of the specific rating criteria was 
provided in the July 2006 Statement of the Case (SOC), 
instead of a specific pre-adjudicative notice letter, no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Thus, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

        b.) Duty to Assist

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's available service treatment 
records, private medical records, Social Security 
Administration (SSA) records and VA medical center (VAMC) 
records are in the file.  The veteran has not referenced any 
other outstanding records that he wanted VA to obtain or that 
he felt were relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The veteran was provided with an examination for hypertension 
in February 2004.  There is no evidence indicating that there 
has been a material change in the severity of his service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely due to the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  This VA examination report 
is thorough and consistent with contemporaneous VA treatment 
records.  As such, the examination in this case is sufficient 
upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board will proceed to a decision on the 
merits.

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, each piece of evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, 
with regard to the veteran's claim for a compensable 
evaluation for hypertension, where he timely appealed the 
rating initially assigned for the service-connected 
disability within one year of the notice of the establishment 
of service connection for it, VA must consider whether the 
veteran is entitled to "staged" ratings to compensate him 
for any periods since filing his claim when his disability 
may have been more severe than at other times during the 
course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

The regulations establish a general rating formula for 
disorders of the cardiovascular system.  See 38 C.F.R. 
§ 4.104 (2008).  The veteran's service-connected hypertension 
is evaluated under Diagnostic Code 7101.  The criteria for a 
10 percent disability rating requires diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more, or that an individual with a history of 
diastolic pressure predominantly 100 or more requires 
continuous medication for control.  The criteria for a 20 
percent disability rating requires diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  The criteria for a 40 percent disability rating 
requires diastolic pressure predominantly 120 or more.  The 
criteria for a 60 percent disability rating require diastolic 
pressure predominantly 130 or more. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008).  

The Board has reviewed the veteran's private treatment 
records from Jackson Purchase Medical Center, dated February 
to April 2001.  However, these records contain only one blood 
pressure reading, showing diastolic pressure at 90, and 
systolic pressure at 120.  (See Jackson Purchase Medical 
Center record, March 2001.)  This record does not indicate an 
assessment or diagnosis of hypertension. 
The Board has also reviewed the veteran's post-service VAMC 
treatment records from March 2001 to June 2006.  These 
records reveal that the veteran was first diagnosed with 
hypertension in December 2003.  At that time, an electronic 
blood pressure reading indicated diastolic pressure at 101, 
and systolic pressure at 157.  A manual reading indicated 
diastolic pressure at 106, and systolic pressure at 140.  
During that examination, the clinician prescribed Lisinopril, 
a medication used to treat hypertension.  The veteran's blood 
pressure as reported three days earlier was 136/90.

During a February 2004 VA examination, the veteran's 
diastolic pressure was 90, and systolic pressure was 140.  A 
chest electrocardiogram revealed a normal heart size and 
vascular pattern.   

VAMC treatment records show that following his diagnosis of 
hypertension in December 2003, the veteran's highest blood 
pressure readings were in June and July 2004, when the 
findings indicated diastolic pressure of 88, and systolic 
pressure of 136 in June, and diastolic pressure of 90, and 
systolic pressure of 136 in July.  In 2005, the highest 
readings were in March (diastolic pressure 84, systolic 
pressure 120), and December (diastolic pressure 82, systolic 
pressure 124).  The last blood pressure reading of record was 
in June 2006, which showed diastolic pressure of 66, and 
systolic pressure of 110.  

Based on a complete review of the medical evidence of record, 
including the veteran's hypertensive readings from March 2001 
through June 2006, as well as the February 2004 VA 
examination report, the Board finds that his symptoms more 
closely approximate those associated with his current non-
compensable hypertension disability rating.  Specifically, 
the Board notes that although the veteran was prescribed 
medication to control his hypertension, there is no 
indication that he ever had predominant diastolic readings of 
100 or more, or predominant systolic readings of 160 or more.  
Rather, the evidence shows that the only time his diastolic 
pressure was above 100 was in December 2003, when it was 101 
on electronic testing and 106 on manual testing.  (See VAMC 
treatment record, December 2003.)  Similarly, his highest 
systolic pressure, also measured in December 2003, was 157, 
and thus never reached 160 or more.  Id. 
   
Additionally, VAMC treatment records reveal that beginning in 
December 2004, the veteran's hypertension was assessed as 
"stable."  (See also VAMC treatment records dated March, 
June and December 2005.)  In January 2006, diagnostic studies 
indicated normal findings, and no evidence of significant 
arterial occlusive disease.  A March 2006 VAMC treatment 
record shows that the veteran's diastolic pressure was 76, 
and his systolic pressure was 136.  In June 2006, his 
hypertension was again found to be stable.

The Board has also reviewed the veteran's SSA records dated 
February to April 2001.  These records show that in August 
2003, he was awarded Social Security Disability benefits 
(SSDI) for other disorders of the bone and cartilage, and 
disorders of muscle ligament and fascia.  (See SSA Form 831, 
August 2003.)  However, because this evidence contains no 
medical examination reports, and/or blood pressure readings, 
it is not probative as to the veteran's claim.

For these reasons, the Board concludes that the veteran's 
hypertension does not more nearly approximate the criteria 
for a higher disability rating.

Although the Board has considered the potential application 
of 38 C.F.R. § 3.321(b)(1), for exceptional cases where 
scheduler evaluations are found to be inadequate (See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)), there is no 
evidence of record to indicate that an application of the 
regular schedular standards utilized to evaluate the severity 
of the disability have been rendered impractical.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased rating, and the 
benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application, as there is not an approximate 
balance of evidence.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Assignment of staged ratings is not for 
application.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a compensable initial evaluation for 
hypertension is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


